Exhibit 10.1







[ex101001.jpg] [ex101001.jpg]







Senior Management

Compensation Program

Shared Resources

for Executive Officers











































Effective:

January 1, 2003









--------------------------------------------------------------------------------















Table of Contents







I.

SHARED RESOURCES INCENTIVE COMPENSATION
PLAN FOR EXECUTIVE OFFICERS

A.

Overview of Plan




B.

Annual Cash Incentive Award




C.

Annual Cash Business Imperative Award




D.

Annual Equity Market Share Growth Premium




II.

ADMINISTRATIVE GUIDELINES

A.

Eligibility




B.

Performance Period/Budgeting Cycle




C.

Distribution




D.

Termination of Employment




E.

Award Determination




F.

Reassignment; New Hires




G.

No Right to Continued Employment




H.

Unfunded Nature of Plan




I.

Plan Amendment/Termination




J.

Plan Administration.




K.

Definitions















--------------------------------------------------------------------------------


I.

SHARED RESOURCES INCENTIVE COMPENSATION PLAN
FOR EXECUTIVE OFFICERS

A.

Overview of the Plan.  This document contains the LandAmerica Financial Group,
Inc. (the Company) new senior management incentive program (also called the
Shared Resources Incentive Compensation Plan for Executive Officers, or the
Plan) through which Participants have the opportunity to earn additional
compensation during the Performance Period through the following three
components:




•

Annual Cash Incentive Award;

•

Annual Cash Business Imperative Award; and

•

Annual Equity Market Share Growth Premium.




These three components are collectively referred to as the Awards.  These three
components are discussed in more detail below and are governed by the terms of
this Plan.




B.

Annual Cash Incentive Award

1.

A Participant’s Annual Cash Incentive Award will be based 100% on the financial
performance of the Company.

2.

Awards will be paid annually in the quarter following the Performance Period.

3.

The Annual Cash Incentive Awards are funded through a pool that, for each
Performance Period, will be set at a percentage of pretax income.  To the extent
that the pool is more or less than the targeted amount, the amount paid above or
below the targets will be proportionally increased or reduced.

4.

Core Calculation:  The Core Calculation determines the amount of each Annual
Cash Incentive Award and is also used in subsequent incentive calculations.  It
is determined by multiplying base salary by a target percentage.








Page 1 of 7






--------------------------------------------------------------------------------




C.

Annual Cash Business Imperative Award.  Participants can earn additional
compensation through the attainment of five Business Imperative Objectives.

1.

The Administrator will assign five annual objectives for each Performance
Period, except the top three Executive Officers (CEO, President and COO) will
have the cumulative Business Imperative Objectives of the National Leadership
Team.

2.

Each objective attained by a Participant will produce an annual payout of a
pre-established percentage of the total of the Core Calculation for the
Performance Period except for the top three Executive Officers (CEO, President
and COO) who will be paid a percentage of their Core Calculation equal to the
average percentage earned by the National Leadership Team.

3.

Amounts earned will be paid out on an annual basis in the first quarter of the
following year.







D.

Annual Equity Market Share Growth Premium

1.

A Participant’s Annual Equity Market Share Growth Premium equals the product of
the Core Calculation for the Performance Period and the Market Share Adjustment
Factor established each year for each Participant.

2.

Market share goals are established annually by the Administrator for each
Participant.

3.

The Annual Equity Market Share Growth Premium will be awarded in the Company’s
common stock.  The Award of the Annual Equity Market Share Growth Premium is
subject to approval by the Compensation Committee of the Board of Directors in
accordance with the 2000 Stock Incentive Plan.






Page 2 of 7






--------------------------------------------------------------------------------


II.

ADMINISTRATIVE GUIDELINES

A.

Eligibility.  Employees designated by the Administrator are entitled to
participate in the Plan.  An employee shall become a Participant in the Plan as
of the date he is designated.  Participants must be employed for at least the
last three months of the Performance Period, including the last day of the
Performance Period, and not under a formal performance improvement program, in
the final step of a disciplinary process or subject of any other disciplinary
action, in order to be eligible to receive an Award.

B.

Performance Period/Budgeting Cycle.  Performance Period means the period
commencing on January 1, of each year continuing through December 31, of such
year.

C.

Distribution

1.

The Annual Cash Incentive Awards and the Annual Cash Business Imperative Awards
will be calculated and distributed within the first three months of the calendar
year immediately following the Performance Period for which they are earned.
 Annual Cash Incentive Awards or Annual Cash Business Imperative Awards are
intended to be considered a “Bonus” as that term is defined under the
LandAmerica Executive Voluntary Deferral Plan (EVDP) and, if the Participant is
eligible to participate in the EVDP, the Participant in accordance with the
terms of EVDP may defer such award.

2.

The Annual Equity Market Share Growth Premiums will be calculated and
distributed within the first three months of the calendar year immediately
following the Performance Period in which they are earned.

3.

In order to receive an Annual Incentive Award, Annual Cash Business Imperative
Award and/or Annual Equity Market Share Growth Premium, Participants must be
employed on the date that the Award is distributed, except in the event of
death, Disability (defined below) or Retirement (defined below) or where
prohibited by state laws, in which case Awards will be prorated or adjusted as
may be required.

4.

The Annual Equity Market Share Growth Premiums are awarded as restricted stock
under the LandAmerica Financial Group 2000 Stock Incentive Plan.  These awards
must be reviewed and approved by the Executive Compensation Committee of the
Board of Directors of the Company.  The awards will be evidenced by Restricted
Stock Agreements in accordance with the 2000 Stock Incentive Plan.


Page 3 of 7






--------------------------------------------------------------------------------


5.

Employees designated as Participants who are on the payroll for less than the
full Performance Period but longer than three months are eligible for a prorated
award based on the number of full calendar months on the payroll during the
Performance Period compared to the full Performance Period.

6.

Participants who are on leave during a Performance Period may have their awards
pro rated in accordance with the following:

(a)

Personal Leave/Educational Leave/Family Leave.  Unpaid absences as a result of
personal leave, educational leave or family medical leave up to a maximum of one
month during the Performance Cycle will not result in the pro-ration of an
award.  For unpaid absences in excess of one month, the Participant’s award will
be prorated based on the number of full calendar months on leave in excess of
one month during the Performance Period compared to the full Performance Period.
If a Participant has an unpaid absence of greater than three months during the
Performance Period, the Participant will not be eligible to receive an award.

(b)

Military Leave / Jury Duty.  Absences as a result of military leave or jury duty
during which LandAmerica reimburses the difference in compensation count toward
determining whether the Participant is eligible for Awards.

(c)

Short-Term Disability / Workers Compensation.  Absences as a result of
short-term disability or workers compensation leave count toward determining
whether the Participant is eligible for Awards.

(d)

Long-Term Disability.  Absences as a result of long-term disability do not count
toward determining whether the Participant is eligible for Awards.

D.

Termination of Employment.  In the event that a Participant’s employment is
terminated by the Company without Cause (defined below) or in the event that a
Participant Retires, dies or becomes Disabled, provided that such event occurs
after the first three months of the Performance Period, the Company shall
determine whether any Award shall become payable to the Participant based on the
year to date information available for the Performance Period as of the date of
the Trigger Event (defined below), and if such Award is payable, the Participant
shall receive an adjusted Award for the current Performance Period prorated to
reflect the number of months that the Participant was employed during the
Performance Period (rounded to the nearest whole month). Any Awards payable
under this Section shall be payable within ninety (90) days of the applicable
Trigger Event.  In the event that a Participant is terminated from employment or
from the Participant’s current position by the Company for Cause or


Page 4 of 7






--------------------------------------------------------------------------------


the Participant otherwise voluntarily terminates employment, then the
Participant shall not be eligible for any Awards for the current Performance
Period and shall forfeit any shares of restricted stock not yet vested.

E.

Award Determination.  All Annual Cash Incentive Awards and Annual Cash Business
Imperative Awards must be reviewed and approved by the Administrator.  All
Annual Equity Market Share Growth Premium Awards must be reviewed and approved
by the Executive Compensation Committee of the Board of Directors as may be
required under the Company’s 2000 Incentive Plan, as determined in such parties’
sole judgment and discretion.

F.

Reassignment; New Hires.  The Company reserves the right to reassign a
Participant to another position within the Company or an affiliate of the
Company. In the event a Participant transfers from one position to another
during the course of the Performance Period with the approval of the
Administrator a Participant’s Award will be (i) calculated for each position for
which the Participant was eligible for an Award using the partial year
information regarding the Participant’s goals for that position on an annualized
basis; and (ii) if such Award is earned for a position, the Award shall be
prorated to reflect the number of months that the Participant was employed in a
given position during the Performance Period (rounded to the nearest whole
month).  In the event an individual becomes employed by the Company during the
Performance Period and is designated as a Participant in accordance wi th the
Plan, such Participant’s Award will be (i) calculated using the information
regarding the Participant from the portion of the year during which the
Participant was employed on an annualized basis; and (ii) if such Award is
earned, the Award shall be prorated to reflect the number of months that the
Participant was employed during the Performance Period (rounded to the nearest
whole month).

G.

No Right to Continued Employment.  This Plan does not confer upon a Participant
any right with respect to continuance of employment by the Company, nor shall it
interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

H.

Unfunded Nature of Plan.  All Participants are general unsecured creditors of
the Company with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Company to make benefit payments in the future.  It is the
intention of the Company that the Plan be considered unfunded for tax purposes.

I.

Plan Amendment/Termination.  The Company, by action of its Board of Directors,
reserves the right to amend or terminate the Plan at any time; however no
amendment or termination shall affect any earned but unpaid Awards under the
Plan.


Page 5 of 7






--------------------------------------------------------------------------------


J.

Plan Administration.

1.

The Plan shall be administered by the Executive Compensation Committee of the
Board of Directors.  Administration of the Plan shall include, without
limitation any of the following: calculating Core Calculations, Efficiency
Factors and Market Share Adjustment Factors, budgeting, goal and target setting,
forecasting, accrual, record keeping, communication strategy, forecasting of
awards, processing of award payments and resolution of Plan questions.

2.

In the event of a corporate transaction, the Administrator reserves the right to
revise goals, as may be appropriate, in the Administrator’s sole judgment and
discretion.  Any interpretations, modifications, amendments or adjustments shall
be at the sole judgment and discretion of the Administrator and such
determination shall be final and binding on all Participants.

3.

The place of administration of the Plan shall conclusively be determined as the
Commonwealth of Virginia, and the validity and construction of the Plan shall
also be determined in accordance with the laws of the Commonwealth of Virginia.

4.

Any claims for unpaid Awards shall be made in writing to the Administrator
within one (1) year of when the Award was payable; otherwise, such claims shall
be deemed waived.

K.

Definitions.  The following terms shall have the meanings assigned for purposes
of the Plan:

1.

Cause shall mean:

(a)

the Participant’s gross negligence or recklessness; or

(b)

the Participant’s continued malfeasance in the performance of the Participant’s
duties for more than thirty (30) business days after having received notice from
the Company specifying the act or acts alleged to constitute malfeasance; or

(c)

the Participant’s conviction for any felony or any crime involving fraud or
moral turpitude; or

(d)

the Participant’s continued material breach of the Participant’s employment
agreement, if any, or the Participant’s continued failure in any material
respect to perform the Participant’s employment duties for more than thirty (30)
business days after having received written notice specifying the nature of the
failure; or


Page 6 of 7






--------------------------------------------------------------------------------


(e)

the failure or inability for any reason (other than disability or paid time off)
of the Participant for a period of thirty (30) consecutive business days to
devote substantially all of the Participant’s time during normal business hours
to the business of the Company; or

(f)

commission by the Participant of any dishonest act, or fraudulent conduct by the
Participant, or conduct which constitutes a violation of any laws or a
malfeasance or a breach of fiduciary duties by the Participant, whether such
acts or conduct occurred before or during the Participant’s employment
hereunder, or other acts or conduct which materially or adversely affects the
business or reputation of the Company; or

(g)

the Participant’s violation of a work rule that would justify immediate
dismissal as set forth in the LandAmerica Employee Handbook.

2.

Disabled or Disability shall mean becomes permanently and totally disabled or
permanent and total disability under LandAmerica’s Long-Term Disability Plan.

3.

Retires or Retirement shall mean terminates or the termination of employment
voluntarily at or after age 65 or at or after age 55 with 10 years of service to
the Company.

4.

Trigger Event shall mean any of the following: a Participant’s termination of
employment by the Company without Cause, Retirement, death or Disability.




Page 7 of 7




